454 S.E.2d 654 (1995)
339 N.C. 739
Susan Rose MORRISON-TIFFIN, and Charles Mark Tiffin
v.
Trevor HAMPTON, in his personal and official capacity as Chief, City of Durham Police Department; Wiley Davis, in his personal and official capacity as Career Development Manager of the Durham Police Department; Orville Powell, in his personal and official capacity as Durham City Manager; Jackie McNeil, in his personal and official capacity as Police Chief of the City of Durham Police Department; Unknown City of Durham Employees in their personal and official capacities; and the City of Durham Inc.
No. 37P95.
Supreme Court of North Carolina.
March 2, 1995.
Alan McSurely, Mark Dorosin, Chapel Hill, for Tiffins.
William P. Daniell, Joel M. Craig, Durham, for Hampton, et al.
Prior report: 117 N.C.App. 494, 451 S.E.2d 650.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 2nd day of March 1995."
Upon consideration of the petition filed by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of March 1995."